Name: Council Regulation (EEC) No 1957/87 of 2 July 1987 fixing, for the 1987/88 marketing year, the activating threshold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 3 . 7 . 87 Official Journal of the European Communities No L 184 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1957/ 87 of 2 July 1987 fixing, for the 1987/ 88 marketing year, the activating threshold price for aid , the guide price and the minimum price for peas , field beans and sweet lupins THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Article 2(3 ) of Regulation (EEC) No 1431 / 82 provides that the guide price for peas and field beans for human consumption must be fixed at a level which is fair to producers , taking account of the Community's supply requirements ; whereas this price must relate to a standard quality ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Whereas Article 3 of Regulation (EEC) No 1431 / 82 provides for the fixing of a minimum price which , allowing for market fluctuations and for the cost of transport of the products from producer to processor , enables producers to obtain a fair return ;Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ( 1 ), as last amended by Regulation (EEC) No 3127 / 86 ( 2 ), and in particular Articles 2 ( 1 ) and (5 ) and 3 ( 3 ) thereof, Whereas , pursuant to Article 68 of the Act of Accession , prices in Spain were set at levels differing from that of the common prices for sweet lupins ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession , the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year ; whereas the rules laid down for this alignment give the Spanish prices set out below. Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), HAS ADOPTED THIS REGULATION: Having regard to the opinion of the Economic and Social Committee ( s ), Whereas Article 2(2) of Regulation (EEC) No 1431 / 82 provides that a price activating the aid for peas , field beans and sweet lupins must be fixed for soya cake at a level which , while ensuring a fair income for producers , enables peas , field beans and sweet lupins to compete normally with soya cake for use in animal feed ; Whereas this activating price for aid for peas , field beans and sweet lupins must relate to a standard quality of soya cake which is representative of the average quality sold on the Community market ; Article 1 1 . For the 1987 / 88 marketing year the activating threshold price for aid , as referred to in Article 2 of Regulation (EEC) No 1431 / 82 , shall be : ( a ) for Spain :  44,76 ECU per 100 kilograms , for peas and field beans ,  40,43 ECU for 100 kilograms , for sweet lupins ; ( b ) for the other Member States :  44,76 ECU per 100 kilograms, for peas and field beans , ( ») OJ No L 162 , 12 . 6 . 1982 , p. 28 (2 ) OJ No L 292 , 16 . 10 . 1986 , p. 1 . ( 3 ) OJ No C 89 , 3 . 4 . 1987 , p. 34 . ( 4 ) OJ No C 156 , 15 . 6 . 1987 . ( 5 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 .  43,05 ECU per 100 kilograms , for sweet lupins . No L 184 / 2 Official Journal of the European Communities 3 . 7 . 87 2 . The price referred to in paragraph 1 shall relate to soya cake having:  a total crude protein content of 44 % ,  a moisture content of 1 1 % . Article 3 1 . For the 1987 / 88 marketing year the minimum buying-in price shall be : ( a ) for Spain : 25,77 ECU per 100 kilograms for peas ,  24,86 ECU per 100 kilograms for field beans ,  27,19 ECU per 100 kilograms for sweet lupins ; (b ) for the other Member States :  25,77 ECU per 100 kilograms for peas ,  24,86 ECU per 100 kilograms for field beans,  28,90 ECU per 100 kilograms for sweet lupins . Article 2 1 . For the 1987 / 88 marketing , the guide price , as referred to in Article 2 of Regulation (EEC) No 1431 / 82 , shall be : ( a ) for Spain :  29,52 ECU per 100 kilograms , for peas and field beans , ( b ) for the other Member States :  29,52 ECU per 100 kilograms , for peas and field beans . 2 . The price referred to in paragraph 1 shall relate to products in bulk, of sound and fair merchantable quality , with 3% impurities and , for the product as such , 14% moisture content . Article 4 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities . It shall apply from 1 July 1987 . 2 . The price referred to in paragraph 1 shall relate to products in bulk , of sound and fair merchantable quality , with 3% impurities and , for the product as such , 14% moisture content . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN